Citation Nr: 0432213	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
right knee injury, post operative total right knee 
replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision that denied service 
connection for residuals of bilateral leg injuries.  The 
veteran filed a notice of disagreement in January 2002, the 
RO issued a statement of the case in August 2003, and the 
veteran perfected his appeal in September 2003.  

On April 14, 2004, a Travel Board hearing was held before the 
Board.

For reasons expressed below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran is seeking service connection for residuals of 
injuries to his knees during service.  He contends that he 
injured both of his knees in an inservice truck accident.  He 
also alleges that he has undergone significant post service 
treatment for both of these conditions.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Specifically, a medical opinion letter from J. 
Fitzgerald, M.D., dated in January 2002, included a detailed 
medical history of the veteran's bilateral knee condition, 
including references to surgical procedures dating back to 
1958.  The letter references what appears to be a medical 
opinion offered by Dr. Cole in May 1985.  The report also 
noted that Dr. Fitzgerald was the surgeon for the veteran's 
total knee replacement in May 1999, a procedure in which he 
indicated he was assisted by Dr. Cole.  Under the 
circumstances of this case, including no actual post service 
treatment records for either knee condition until 1979, the 
veteran's actual treatment records from Dr. Fitzgerald should 
be obtained.  

The Board also notes that the Dr. Fitzgerald's letter refers 
to a second arthrotomy performed by Dr. Godfrey in 1968 at 
the Buffalo General Hospital.  It does not appear that 
records from Dr. Godfrey or the Buffalo General Hospital 
relating to this procedure have been sought.  Thus, as part 
of the VA's duty to assist the veteran in developing evidence 
in support of his claim, the RO should attempt to obtain 
these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO should also ask the veteran for his assistance in 
obtaining any other post service medical treatment records 
relating to his bilateral knee injuries which may exist.  
Accordingly, the veteran should again be asked to assist the 
RO in obtaining any relevant post service medical records 
which may be available.  
 
In view of the foregoing, the case is remanded for the 
following action:  

1.  The veteran should be invited to 
submit all pertinent evidence in his 
possession, relevant to his claim for 
service connection for residuals of 
injuries to his right and left knees.  
See 38 C.F.R. § 3.159(b).  In particular, 
he should be asked to submit the earliest 
contemporaneous evidence that he has, 
medical or otherwise, showing the 
existence of a right and/or left knee 
disability.

2.  The RO should have the veteran 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his right and left knee disorders 
since his discharge from active duty 
service in June 1954.  In doing so, the 
veteran should be asked to complete, sign 
and return a VA Form 21-4142, 
"Authorization for Release of 
Information," for each and every medical 
treatment provider he identifies (unless 
he is certain that no treatment records 
are available).  In this regard, attempts 
to obtain records from sources already 
contacted and from whom responses have 
been received need not be repeated.  This 
would include (a) Sisters of Charity 
Hospital in Buffalo, NY, for knee surgery 
performed in 1958; (b) The Cleveland 
Clinic Foundation, for knee surgery 
performed in 1973; and (c) Brooks 
Memorial Hospital, for surgery performed 
in 1986.  

The Board is particularly interested in 
obtaining copies of all of the veteran's 
actual treatment records from W. 
Fitzgerald, M.D. (including any documents 
which provided the basis for the history 
recounted by him in his January 2002 
letter); the treatment records of Drs. 
Cole and Kutner (who treated the veteran 
in 1986); the treatment records from his 
right knee arthrotomy performed by Dr. 
Godfrey in 1968 at Buffalo General 
Hospital; and any records relating to the 
veteran from Sisters Hospital in 
Cleveland, Ohio, if such an entity 
existed.  The RO should then obtain 
copies of the related medical records 
that are not already in the claims 
folder.  	

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should review the 
veteran's claims for service connection 
for residuals of a left knee injury; and
for residuals of a right knee injury, 
post operative total right knee 
replacement.  If either claim remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




